                       Case 5:20-cr-00343-EJD Document 1 Filed 08/07/20 Page 1 of 6
                                          --------------------------------------------------------------
AO 91 (Rev. 11/11) Criminal Complaint                                                                                             August 07, 2020


                                     UNITED STATES DISTRICT COURT
                                                                     for the
                                                    Northern District
                                                  __________  DistrictofofCalifornia
                                                                           __________

                  United States of America                               )
                             v.                                          )
                    GASTER LAPADAT
                                                                         )        Case No.      CR 20-71097-MAG
                                                                         )
                                                                         )
                                                                         )
                                                                         )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                December 21, 2016                     in the county of                     Monterey               in the
     Northern          District of          California              , the defendant(s) violated:

            Code Section                                                             Offense Description
18 U.S.C. § 1344(1)                             Bank Fraud

                                                MAXIMUM PENALTIES:
                                                Imprisonment: 30 Years
                                                Fine: $1,000,000
                                                Supervised Release: 5 Years
                                                Special Assessment: $100, Potential Immigration Consequences


         This criminal complaint is based on these facts:
See attached affidavit of U.S. Postal Inspector Thang Bui.




         u Continued on the attached sheet.

                                                                                                 /s/ SvK
                                                                                                           Complainant’s signature
    $SSURYHGDVWRIRUPBBBBBBBBBBBBBBB
                                                                                                 Thang Bui, U.S. Postal Inspector
    $86$BBBBBBBBBB
                                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:     August 7, 2020
                                                                                                              Judge’s signature

City and state:         San Jose, CA                                                                   Hon. Susan van Keulen
                                                                                                            Printed name and title
             Case 5:20-cr-00343-EJD Document 1 Filed 08/07/20 Page 2 of 6




                             AFFIDAVIT IN SUPPORT OF COMPLAINT

        I, Thang Q. Bui, a US Postal Inspector with the US Postal Inspection Service, being duly sworn,

hereby depose and state the following:

                         INTRODUCTION AND PURPOSE OF AFFIDAVIT

        1.        This affidavit is submitted in support of a request for the issuance of a criminal

complaint charging Gaster Lapadat with Bank Fraud, in violation of 18 U.S.C. § 1344(1). Because

this affidavit is submitted for the purpose of obtaining an arrest warrant, I have not included each and

every fact known to me in this case. Rather, I have set forth only the facts that I believe are necessary

to support probable cause for the issuance of an arrest warrant for Gaster Lapadat. For the reasons set

forth below, I believe there is probable cause that Gaster Lapadat committed the foregoing violation

of federal law.

                                      AFFIANT’S BACKGROUND
        2.        I have been employed as a United States Postal Inspector with the United States Postal

Inspection Service since August 2006, and am assigned to the San Francisco Division. My current

assignment is on the External Crimes – Mail Theft and Violent Crimes team in San Jose, CA. During

my 12 weeks of basic training in Potomac, MD, I received training in the investigation of various

postal-related crimes, including mail theft, identity theft, postal burglaries and robberies, assaults,

threats, the shipment of narcotics, and consumer fraud schemes. As part of my duties as a Postal

Inspector, I have functioned as the case agent in over 130 investigations involving identity theft, theft

of U.S. Mail, financial investigations, post office burglaries and robberies, assaults and threats, and

counterfeit postal money orders, resulting in arrests of one or more persons for each of these cases.

        3.        As a federal law enforcement officer, I am authorized to investigate violations of

federal law. I am familiar with the facts as set forth herein from my personal observations, interviews

with victims, observations by other investigators and law enforcement officers as related to me in

conversation and in written reports, and from documents and other evidence obtained as a result of

this investigation.
            Case 5:20-cr-00343-EJD Document 1 Filed 08/07/20 Page 3 of 6




                                       RELEVANT STATUTE

       4.      Title 18 U.S.C. § 1344(1) states, in relevant part, whoever knowingly executes, or

attempts to execute, a scheme or artifice to defraud a financial institution shall be fined not more than

$1,000,000 or imprisoned not more than 30 years, or both.

                              STATEMENT OF PROBABLE CAUSE

       Synopsis of Investigation

       5.      Beginning on a date unknown, but at least by November 2016, and continuing through

January 2017, a group of individuals fraudulently negotiated stolen checks – mostly donation checks

intended for churches – in the Northern District of California and elsewhere. During the

investigation, I identified 341 stolen checks totaling $211,618.33 that were connected to this scheme.

The perpetrators deposited these checks into bank accounts held in their own names, in each other’s

names, or in the names of suspected family members and associates.

       6.      Bank surveillance images show that Gaster Lapadat was one of the individuals

involved in this scheme. According to surveillance records, he fraudulently negotiated 29 checks

worth a total of $16,117.14 during this period.

       7.      All of the checks negotiated by Lapadat were deposited into Wells Fargo bank

accounts held in the name of Gaster Lapadat or Gaster Lapadat and Individual 1. The majority of the

checks were not altered prior to deposit, so that they reflected the original intended payee at the time

they were fraudulently negotiated.

       8.      This affidavit details one of the checks fraudulently negotiated by Lapadat.

       December 21, 2016 Bank Fraud by Gaster Lapadat

       9.      On December 21, 2016, check number 3298304 issued by an entity bearing the initials

N.C.F. and made payable to an entity bearing the initials G.P.C. for $193.99 was deposited at a Wells

Fargo ATM located at 1903 Natividad Rd. in Salinas, California, in the Northern District of

California. The check was deposited into Gaster Lapadat’s Wells Fargo account ending in -2009.
             Case 5:20-cr-00343-EJD Document 1 Filed 08/07/20 Page 4 of 6




       10.      Wells Fargo’s surveillance photos show that the individual who deposited the check

matches Lapadat’s California driver’s license photograph. A surveillance image showing Lapadat

depositing the check is below.




       11.      On August 20, 2019, I spoke to an individual bearing the initials C.M., Office

Manager with G.P.C., on the telephone regarding the check. C.M. explained that the check is from an
investment account at N.C.F. and that N.C.F. issues interest payment checks from that account to

G.P.C. on a monthly basis. C.M. stated that G.P.C. experienced several mail thefts in 2016 and 2017.

C.M. further stated that C.M. does not know Lapadat and did not give Lapadat permission to possess

or negotiate the N.C.F. check.

       Wells Fargo FDIC Insurance

       12.      Wells Fargo is insured by the Federal Deposit Insurance Corporation and was so

insured at the time of the instant offense.
             Case 5:20-cr-00343-EJD Document 1 Filed 08/07/20 Page 5 of 6




                                            CONCLUSION

       13.      Based on the foregoing facts, there is probable cause to believe that Gaster Lapadat

knowingly committed Bank Fraud in violation of 18 U.S.C. § 1344(1). Accordingly, I respectfully

request that the warrant for the arrest of Gaster Lapadat be issued.

                                     REQUEST FOR SEALING

       14.      I respectfully request that the Court issue an order sealing the Warrant, the Complaint,

and all papers submitted in support of the Complaint, including this affidavit, until further order of the

Court. These documents concern an investigation that is not presently known to the target or to the

public generally. I believe that sealing is necessary in order to effectuate the orderly arrest of Gaster

Lapadat, and in order to guard against flight and destruction of evidence.

         I declare under penalty of perjury that the statements above are true and correct to the best of

my knowledge.


                                           __________________________________
                                                 /s/ SvK
                                           Thang Q. Bui
                                           U.S. Postal Inspector
                                           U.S. Postal Inspection Service


Sworn and subscribed to before me over the telephone pursuant to Fed. R. Crim. P. 4.1 and 4(d)
and signed by me on this _______
                          7th    day of August 2020.


___________________________
Honorable Susan van Keulen
United States Magistrate Judge
                                         --------------------------------------------------------------
                              Case 5:20-cr-00343-EJD             Document 1 Filed 08/07/20 Page 6 of 6
AO 257 (Rev. 6/78)
                                                                           August 07,2020
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT              INFORMATION                INDICTMENT                            Name of District Court, and/or Judge/Magistrate Location
                                                            SUPERSEDING                             NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                                  SAN JOSE DIVISION
 COUNT ONE: (18 U.S.C. § 1344(1)) - Bank Fraud                          Petty

                                                                        Minor              DEFENDANT - U.S
                                                                        Misde-
                                                                        meanor
                                                                                          GASTER LAPADAT
                                                                        Felony
                                                                                              DISTRICT COURT NUMBER
PENALTY:      MAXIMUM PENALTIES
              Imprisonment: 30 Years; Fine: $1,000,000; Supervised Release: 5
              years; Special Assessment: $100; Potential Immigration
              Consequences
                                                                                        CR 20-71097-MAG
                                                                                                                        DEFENDANT
                             PROCEEDING                                                         IS NOT IN CUSTODY
                                                                                                  Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                               1)       If not detained give date any prior
                     U.S. Postal Inspector Thang Bui
                                                                                                  summons was served on above charges         
       person is awaiting trial in another Federal or State Court,                       2)       Is a Fugitive
       give name of court
                                                                                         3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                IS IN CUSTODY
                                                                                         4)       On this charge
       this is a reprosecution of
       charges previously dismissed                                                      5)       On another conviction
       which were dismissed on motion
       of:
                                                               SHOW
                                                             DOCKET NO.
                                                                                                                                   }         Federal         State

            U.S. ATTORNEY              DEFENSE
                                                      }                                  6)       Awaiting trial on other charges
                                                                                                   If answer to (6) is "Yes", show name of institution

       this prosecution relates to a
                                                                                                                  Yes            If "Yes"
       pending case involving this same
       defendant                                             MAGISTRATE
                                                                                              Has detainer
                                                                                              been filed?         No
                                                                                                                            }    give date
                                                                                                                                 filed
                                                              CASE NO.
       prior proceedings or appearance(s)
       before U.S. Magistrate regarding this
       defendant were recorded under
                                                      }                                       DATE OF
                                                                                              ARREST
                                                                                                                        Month/Day/Year


                                                                                              Or... if Arresting Agency & Warrant were not

Name and Office of Person
Furnishing Information on this form               David L. Anderson
                                                                                              DATE TRANSFERRED
                                                                                              TO U.S. CUSTODY
                                                                                                                                      Month/Day/Year


                                U.S. Attorney          Other U.S. Agency

Name of Assistant U.S.                                                                             This report amends AO 257 previously submitted
Attorney (if assigned)                    AUSA Maia Perez
                                                      ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS               NO PROCESS*               WARRANT              Bail Amount: None
        If Summons, complete following:
             Arraignment    Initial Appearance                                   * Where defendant previously apprehended on complaint, no new summons or
                                                                                 warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                 Date/Time:                                 Before Judge:

        Comments:
